DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendments filed on 10/07/2021.
Election/Restrictions
Claim 8 is allowable. The restriction requirement between Group I and Group II inventions, and among Species IA and Species IB, as set forth in the Office action mailed on 06/12/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 06/12/2019 is still in effect. Claims 1-7 and 15-20, directed to Species IA and Group II invention remain withdrawn from further consideration because they do not all require all the limitations of an allowable generic linking claim as required by 37 CFR 1.141.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 1-7, directed to Species IA non-elected without traverse.  Accordingly, claims 1-7 been cancelled.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims 1-7 dated 10/07/2021 are cancelled due to restriction requirements.
Allowable Subject Matter
Claims 8-12, 14, and 21-23 are allowed.
Reasons for Allowance
The search of the prior art does not disclose or reasonably suggest a method for forming a channel hole plug structure in a three-dimensional (3D) memory device comprising removing a portion of the second insulating layer above the channel structure to form a recess in the first and second insulating layers, wherein a bottom aperture of the recess exposes a top surface of the channel structure, forming a semiconductor layer in the recess and on the hard mask layer, wherein the semiconductor layer includes a same semiconductor material of the channel layer, and removing the hard mask layer and a top portion of the semiconductor layer, such that a remaining portion of the semiconductor layer embedded in the first and second insulating layers forms a channel hole plug in the recess having a diameter in a lateral plane that is larger than the diameter of the top surface of the channel structure in combinations with other claim limitations as required by claim 8.
The dependent claims 9-12, 14, and 21-23 are allowable by virtue of the dependence upon the claim 8.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284. The examiner can normally be reached 9:30 AM-7:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891